The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for two years. *Page 637 
It appears from the caption of the transcript that the term of the court at which appellant was convicted adjourned October 29th, 1927. It appears from the transcript that appellant entered into recognizance on appeal November 2d 1927. Thus the transcript shows that the court had adjourned at the time appellant entered into recognizance. A recognizance entered into after the expiration of the term is a nullity. Johnson v. State, 275 S.W. 1036; Articles 817 and 818 Cow. C. P. Appellant being enlarged on a void recognizance, this court is without jurisdiction to pass on the merits of the appeal. Warrick v. State, 268 S.W. 1118.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to file proper appeal bond.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.